Judgment, Supreme Court, Bronx County (John N. Byrne, J.), rendered October 22, 2003, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance on or near school grounds, and sentencing him, as a second felony offender, to a term of dJ/a to 9 years, and imposing, inter alia, a DNA databank fee of $50, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
As the People concede, since the crime was committed before the effective date of the legislation (Penal Law § 60.35 [1] [e]) providing for imposition of a DNA databank fee, that fee should not have been imposed. Concur—Nardelli, J.P., Saxe, Ellerin, Gonzalez and Catterson, JJ.